Exhibit 10.3

Amendment No. 1 to the

Management Stockholder’s Agreement

This Amendment No. 1 (this “Amendment”) to the Management Stockholder’s
Agreement, dated as of [●], 201[●] (the “Management Stockholder’s Agreement”),
is dated as of [●], 2016, between the undersigned person (the “Management
Stockholder”) and US Foods Holding Corp., a Delaware corporation f/k/a USF
Holding Corp. (the “Company”). Capitalized terms used herein but not defined
herein shall have the meanings assigned such terms in the Management
Stockholder’s Agreement.

WHEREAS, the Management Stockholder has received Awards, including Options to
purchase shares of Common Stock and Restricted Stock Units pursuant to the terms
set forth in the Management Stockholder’s Agreement and the terms of the Plan
and the Award Agreements; and

WHEREAS, the Parties desire to amend the Management Stockholder’s Agreement to
permit the Board to, in its sole discretion, either waive the transfer
restrictions set forth in the Management Stockholder’s Agreement or cause the
Company to purchase the Stock and the Options from the Management Stockholder
Entity in the event of a termination of the Management Stockholder’s employment
with the Company as a result of his or her death or Permanent Disability after
the occurrence of a Public Offering in lieu of the Management Stockholder
Entity’s right set forth in Section 4 of the Management Stockholder’s Agreement
to sell the shares of Stock and the Options to the Company in the event
termination of the Management Stockholder’s employment with the Company as a
result of his or her death or Permanent Disability.

NOW THEREFORE, to implement the foregoing and in consideration of the mutual
agreements contained herein, the Parties agree as follows:

1. The first sentence of Section 2(a), regarding transfer restrictions, is
hereby amended to read in its entirety as follows:

“(a) The Management Stockholder agrees and acknowledges that he or she will not,
directly or indirectly, offer, transfer, sell, assign, pledge, hypothecate or
otherwise dispose of (any of the foregoing acts being referred to herein as a
“transfer”) any of the shares of Common Stock issuable upon exercise of Options
(the “Option Stock”) or any of the shares of Common Stock issuable upon vesting
of the Restricted Stock Units (the “RSU Stock”; together with the Option Stock
and any other Common Stock otherwise acquired and/or held by the Management
Stockholder Entities as of or after the date hereof, “Stock”), except as
provided in this Section 2(a) below and Sections 3 and 4 hereof.”

2. Section 4(d), regarding the effect of a Change of Control, is hereby amended
to read in its entirety as follows:

“(d) Effect of Change in Control or Public Offering. Notwithstanding anything in
this Agreement to the contrary, except for any payment obligation of the Company
which has arisen prior to the occurrence of a Change in Control or Public
Offering, this Section 4 shall terminate and be of no further force or effect
upon the occurrence of such Change in Control or



--------------------------------------------------------------------------------

Public Offering; provided; however, that in lieu of the rights of the Management
Stockholder Entity set forth in this Section 4 hereof to sell the Stock and
Options to the Company, if the Management Stockholder’s employment with the
Company is terminated due to such Management Stockholder’s death or Permanent
Disability, the Board, in its sole discretion, shall within 10 business days of
written notice from the Management Stockholder Entity of the Management
Stockholder’s termination of employment with the Company due to his or her death
or Permanent Disability, either elect to (i) waive the restrictions on transfer
contained in Section 3(a) hereof with respect to such shares of Stock and
Options or (ii) cause the Company purchase the Stock and Options from the
Management Stockholder Entity as follows: (1) with respect to the Stock, at the
Section 4 Repurchase Price and (2) with respect to the vested Options then held
by the applicable Management Stockholder Entity, for an amount equal to the
product of (x) the excess, if any, of the Section 4 Repurchase Price over the
Option Exercise Price and (y) the number of Exercisable Option Shares, which
Options shall be terminated in exchange for such payment. In the event the
foregoing Option Excess Price described in (x) is zero or a negative number, all
outstanding exercisable Options granted to the Management Stockholder shall be
automatically terminated without any payment in respect thereof. In addition,
and for the avoidance of doubt, all unvested Options shall be terminated and
cancelled without any payment therefor.

3. The Management Stockholder’s Agreement as amended hereby constitutes the
entire agreement among the Parties with respect to all Awards and Stock received
by Management Stockholder from the Company and supersedes all prior and
contemporaneous agreements, discussions, understandings and negotiations,
whether written or oral, with respect to the foregoing.

4. The Management Stockholder’s Agreement shall remain in full force and effect
except as specifically amended hereby.

[signatures appear on next page]

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have executed this Amendment as of the date
first above written.

 

US FOODS HOLDING CORP. By:  

 

  Name:   Title: MANAGEMENT STOCKHOLDER

 

Name: